Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The request for entrance into the After-Final Consideration Program 2.0 and amendment filed on January 29, 2021 is acknowledged and entered for further search and/or consideration.  Claims 1-25 and 35-41 were previously cancelled.  Claim 30 was amended.  
Claims 26-34 are allowed.  

Election/Restrictions
Claims drawn to a non-elected invention were previously canceled. 
The species election requirement as set forth in the Office action mailed on January 17, 2020, is hereby withdrawn. 

Examiner’s Comments
The rejection of claims 26-31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yao (WO2000020577 A10) in view of eMedicine health  (Contact Lens Problems, Facts and Types of Lenses, published on 2006), Bock (Investigative Ophthalmology & Visual Science, May 2009, Vol. 50, No. 5, pages 2095-2103) and Siebert (US5591716 A)  is withdrawn in view of applicant’s arguments filed January 29, 2021.

The rejection of claims 26-32 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yao (WO2000020577 A10) in view of eMedicine health (Contact Lens Problems, Facts and Types of Lenses, published on 2006),  Bock (Investigative Ophthalmology & Visual Science, May 2009, Vol. 50, No. 5, pages 2095-2103) and Siebert (US5591716 A, cited in Applicant’s IDS) as applied to claims 26-31 above, in further view of Gomes (Br J Ophthalmol 2004;88:821–825) and Kalish (Eye (1998) 12, 829-833) )  is withdrawn in view of applicant’s arguments filed January 29, 2021.
Claims 26-34 remain as filed in the amendment submitted on January 29, 2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record is Yao (WO 2000020577 A10, cited previously).  Yao teaches a method of inhibiting angiogenesis and treating corneal graft rejection and contact lens over wear comprising administering calreticulin as an angiogenesis inhibitor (see claims 5, 9-10).  However, Yao does not teach treatment of a wound in the eye or a corneal wound. The Examiner agrees with Applicant’s arguments that one of ordinary skill in the art would not have picked calreticulin to treat an eye wound for the property of inhibiting angiogenesis and that angiogenesis is involved in wound repair.  In addition, Applicants have shown statistically significantly unexpected results regarding corneal wound healing time (see declaration filed July 16, 2020 and Applicant’s arguments January 29, 2021).  For all of these reasons, Claims 26-34 are allowed.

Conclusion
Claims 26-34 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                           

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654